EXHIBIT 10.2

February 27, 2006

John Bruno

[OMITTED]

[OMITTED]

Re: Separation of Employment

Dear John:

This letter sets forth the terms and conditions relative to your separation from
your employment with Symbol Technologies, Inc, including its subsidiaries and
affiliated corporations, and their respective current and former directors,
officers, employees, agents and assigns (“Symbol” or “the Company”).

Your resignation from Symbol’s employ will be effective May 15, 2006 (the
“Termination Date”). However, your status as an Executive Officer of the Company
will terminate effective February 22, 2006. Provided you execute and return this
Agreement to the Company on or before the close of business on March 16, 2006,
the Company will provide you with the following:

1. During the period from the date of this Agreement through February 28, 2006,
you will continue as a regular Associate of the Company with your normal
employee benefits continuing, except that you will not be eligible for any bonus
for calendar year 2006.

2. Beginning on March 1, 2006, and continuing through May 15, 2006 (the “on-call
period”), you will be paid your current salary and car allowance, payable in
installments coincident with the Company’s normal payroll cycles, less
applicable taxes and all other deductions as may be required by law or which
have been previously authorized. During this period, you will be considered an
“on call” employee, and you agree to make yourself available for telephone and
in person consultations with Company officials as required, although you will
not be reporting to the Company’s offices except as directed. You agree to
diligently perform all of your duties and responsibilities and to continue to
serve the Company in a fully professional and competent manner as required.

During the on-call period, you will not be eligible to participate in any of the
Company’s employee benefit plans, except that your coverage in the Company’s
group health insurance plan (medical and dental only) will continue at normal
contribution rates for yourself and your eligible dependents. Thereafter, should
you not be covered under another group health insurance plan, the Company will
offer you the opportunity to continue as a member of its group health insurance
plan for up to eighteen (18) months at your own expense in accordance with
applicable federal law, i.e., COBRA. In addition, during the on-call period, any
deferral election you have made under the Company’s deferred compensation plan
will continue to be in effect.

During the on-call period, you will not accrue any vacation, will not be
eligible to participate in the Company’s 401k plan (and thus not be eligible for
any matching contributions, other than any not previously made by the Company
for calendar year 2005, and for January 1 – February 28, 2006), will not be
covered by the Company’s life insurance and disability benefit plans, and you
will not be eligible to participate in the Company’s bonus plan or receive any
Company contributions under any deferred compensation program. However, your
unvested stock options will continue to vest during the on-call period and you
will be eligible to exercise your vested options through and including your
Termination Date. After the Termination Date, you will be entitled to receive
distribution of your vested benefits under the Company’s 401(k) and Deferred
Compensation Plans in accordance with the terms of the applicable Plan
documents, except that Deferred Compensation Program benefits will not be paid
prior to six (6) months after the Termination Date to the extent required by
Section 409A of the Internal Revenue Code.

Further, any payments and benefits to which you are entitled pursuant to the
Retention Agreement between you and the Company dated August 22, 2005, will be
paid to you within ten (10) business days of the Termination Date (i.e., one
year’s base salary and target bonus, and the Retention Payment, to the extent
not previously paid). In addition, any unvested shares of LTIP restricted stock
shall become fully vested and all restrictions with respect to such shares of
LTIP restricted stock shall lapse. Further, you will be paid for all accrued
unused vacation (i.e., accrued and unused as of February 28, 2006) by May 30,
2006.

In exchange for the Company providing you with the aforementioned payments, and
the other benefits set forth above, which you acknowledge represents good,
valuable and sufficient consideration to support your execution of this
Agreement, you hereby waive all claims against the Company and unconditionally
and irrevocably release and discharge the Company from liability for any claims
or damages that you have or may have against it, its current and former
directors, officers, employees, agents and assigns up to the moment that this
Agreement becomes fully executed, regardless of whether those claims are known
or unknown including, but not limited to, any claims for wages, severance
(except as specifically provided for herein), bonuses or benefits (except as
specifically provided for herein), or any other claims whatsoever arising during
or, in whole or in part, out of your employment relationship with the Company,
or violations of any federal, state or local fair employment statute, executive
order, ordinance, law or regulation, including Title VII of the Civil Rights
Act, the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act, the New York State Human Rights Law, or any other potentially
applicable employment or labor law, or any other rule of law or common law
including, but not limited to those concerning possible torts, express or
implied contract, the implied covenant of good faith and fair dealing, public
policy, or other obligations. Other than with respect to any rights to which you
may be entitled under the federal Age Discrimination in Employment Act, you also
agree not to initiate any administrative or legal action against the Company to
assert such claims. Moreover, to the extent any such action is brought by you or
on your behalf by any third party, you agree to waive all claims to monetary
relief or damages of any kind, including attorneys’ fees and costs. You
understand that the fact of this Agreement, and/or the agreement to pay or the
payment of the consideration described herein does not constitute an admission
by the Company that it has violated any such law or legal obligation. This
Agreement shall not affect any entitlements you may have to indemnification
pursuant to the By-Laws of the Company, under any liability policy that may be
maintained by the Company, and the laws of the State of Delaware. Nothing
contained in the Agreement shall preclude you from enforcing the terms of this
Agreement, should that ever be necessary.

You agree that you will not disclose, or cause to be disclosed in any way, any
confidential information or documents relating to your employment with the
Company, the operations of the Company, the terms of this Agreement, the facts
and circumstances underlying this Agreement or the fact that such Agreement
exists, except to your attorneys, accountants, and immediate family, and as
otherwise required by law. This provision should not be construed as preventing
you from discussing your employment with Symbol with any prospective employer.
Further, this provision does not restrict the disclosure of information that has
become public, other than as a result of a breach of this confidentiality
provision. Further, you agree to continue to abide by the terms of the Company’s
Non-Disclosure Agreement, which you signed while an associate of the Company.
You also agree not to make any disparaging or derogatory remarks about the
Company, or its products or services. In response to outside inquiries, the
Company will respond in accordance with its normal policy and will confirm only
your dates of employment and positions held.

You agree that during the six (6) month period following your Termination Date,
you will not: (i) engage in, manage, operate, control or supervise or
participate in the management, operation, control or supervision of, any
business or entity, which is a Competitive Business of the Company (as such term
is defined in the Retention Agreement); or (ii) have any ownership or financial
interest, directly or indirectly, in any Competitive Business, all including,
without limitation, as an individual, partner, shareholder (other than as a
shareholder of a publicly-owned corporation), officer, director, employee,
principal, agent or consultant. Additionally, you agree that during the six
(6) month period following your Termination Date, you will not, directly or
indirectly, call on any customer of the Company for the purpose of soliciting
and/or providing to such customer any products or services similar to those sold
or provided by the Company, nor will you in any way, directly or indirectly,
induce any customer of the Company to cease doing business with the Company.
Further you agree that during the six (6) month period following your
Termination Date, you will not directly or indirectly, solicit, encourage, or
induce any of the Company’s other associates or consultants of the Company to
leave the Company’s employ, or to work for you or any Competitive Business of
the Company, or any other entity.

You further agree that you will reasonably cooperate fully with the Company at
mutually convenient times in connection with any existing or future internal or
external investigations which the Company is currently conducting, conducts in
the future, or in which it is currently or may become involved, and in any
existing or future litigation involving the Company, whether administrative,
civil, or criminal in nature, in which and to the extent the Company deems your
cooperation necessary. Symbol will endeavor to provide you with reasonable
notice of the need for such cooperation and will limit the time that may be
required in this regard to reasonable periods. In addition, during any such
period when cooperation is necessary, Symbol will reimburse you for reasonable
out-of-pocket expenses you incur to comply with this Section.

You acknowledge that you have had more than twenty-one (21) days to consider the
terms of this Agreement. You also acknowledge that you were advised by Symbol to
discuss the terms of this Agreement with your attorneys prior to signing this
Agreement. You further acknowledge that you are entering into this Agreement,
freely, knowingly, and voluntarily, with a full understanding of its terms and
that you will have seven (7) days to revoke this Agreement after executing the
same by notifying the undersigned in writing during this seven-day period.
Should any disputes arise between you and the Company relating to your
employment or this Agreement, said disputes shall be resolved pursuant to the
Dispute Resolution and Arbitration provision contained in paragraph 11 of the
Retention Agreement.

Except as set forth herein, this constitutes the entire agreement between us
regarding the subject matter hereof, except with respect to those provisions of
the Retention Agreement which have been incorporated herein by reference. This
Agreement may not be changed or altered, except by a writing signed by you and
the Company. This Agreement is entered into in the State of New York and the
laws of the State of New York will apply to any dispute concerning it, without
regard to its conflicts of law provisions. If any clause of this Agreement
should ever be determined to be unenforceable, it is agreed that this will not
affect the enforceability of any other clause or the remainder of this
Agreement.

     
AGREED AND ACCEPTED:
  Sincerely,
/s/ Mary McLeod
Mary McLeod
Senior Vice President, Human Resources
Symbol Technologies, Inc.


By: /s/ John G. Bruno
  Date: 02/27/2006
 
   
John Bruno
 

 
   

